Citation Nr: 1118075	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a coccyx condition.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability, to include PTSD. 

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a left ankle disorder.
	
8.  Entitlement to service connection for generalized arthritis of the hands, hips, and elbows.   

9.  Entitlement to service connection for bilateral carpal tunnel syndrome.

10.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.  

11.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned in April 2010.  

The claims for service connection for teeth grinding and a right eyebrow scar   have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claims of service connection for a psychiatric disability; a low back disorder; a left ankle disorder; generalized arthritis of the hands, hips, and elbows; and bilateral carpal tunnel syndrome; and the claims for increased ratings for degenerative joint disease of the knees, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  An August 1999 rating decision denied service connection for a coccyx condition and the Veteran did not perfect an appeal of that rating decision.

2.  The additional evidence presented since the rating decision in August 1999 by the RO that denied the Veteran's claim for service connection for a coccyx condition is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A February 2005 rating decision denied service connection for PTSD and the Veteran did not appeal that rating decision.

4.  The evidence received since the February 2005 rating decision that denied service connection for  PTSD is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

5.  An August 1999 rating decision denied service connection for a low back disorder and the Veteran did not perfect an appeal of that rating decision.

6.  The evidence received since the August 1999 rating decision that denied service connection for a low back disorder is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

7.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of noise exposure in service.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied service connection for a coccyx condition and a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for coccyx condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The February 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

4.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in February 2008, and May 2008; a rating decision in January 2009; and a statement of the case in May 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  That communication, in addition to the above correspondence, satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2009 supplemental statements of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  With regards to the claim for service connection for a coccyx condition the Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

New and Material Evidence Claims

Coccyx Condition

An August 1999 rating decision denied service connection for a coccyx condition.  The RO concluded that although the service medical records documented treatment for an acute and transitory contusion of the coccyx, there was no evidence of permanent residuals or a chronic disability.  That decision became final because the appellant failed to appeal the decision within the prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the January 2009 rating decision on appeal, the RO declined to reopen the  Veteran's claim for service connection for a coccyx condition as new and material evidence had not been submitted in support of the claim. However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a coccyx condition may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in October 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in August 1999 consisted of the Veteran's service medical records, which documented complaints of pain in the coccyx after the Veteran slipped and fell in February 1986.  The impression was contusion of the coccyx.  The remainder of the service medical records contains no complaints, findings, or diagnoses of any coccyx condition.  On examination in June 1999, the Veteran reported intermittent tailbone pain after falling on his buttocks years earlier.  He stated the he was unable to sit on a hard surface without cushioning.  X-rays revealed that the last one and a half to two segments of the coccyx were very poorly outlined and had apparently undergone a great deal of demineralization or resorptive changes.  The clinician noted that the exact etiology was undetermined.  The clinician determined that if the area remained symptomatic a bone scan should be performed.  The examiner diagnosed history of coccygeal contusion.  
 
Newly received evidence includes statements and testimony from the Veteran claiming inability to sit for an extended period of time or sit on a hard surface without a cushion due to pain in the coccyx.  The Board notes that the Veteran's statements and testimony are cumulative of those considered at the time of the previous denial in August 1999.  Those contentions were considered at the time of the previous final denial.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).  The evidence does not show that the Veteran has been diagnosed with any residuals of a coccyx injury or any current disability of the coccyx that is related to service.  Therefore, the evidence does not create a reasonable possibility of an allowance of the claim.

Accordingly, the Board finds that new and material evidence has not been submitted and the claims are not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).



Low Back Disability

In a rating decision in August 1999 the RO denied service connection for a low back condition on the ground that there was no evidence of a chronic low back disability.  That decision became final because the appellant failed to appeal the decision within the prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the January 2009 rating decision on appeal, the RO declined reopening the Veteran's claim of service connection for a low back condition.  The application to reopen this claim was received in October 2007.  The current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 therefore applies. 

The evidence before VA at the time of the prior final decision in February 2005 decision consisted of the Veteran's service medical records, which in June and October 1993, noted complaints of pain on both sides of the spine.  In May 1998, the Veteran complained of low back pain secondary to physical training.  There was mild tenderness to the mid left paraspinal with spasm.  The assessment was muscle spasms.  The Veteran's retirement examination shows low back pain status post-coccyx contusion.  A June 1999 examination shows that the Veteran reported pain in the coccyx that radiated to the lower back.  X-rays of the Veteran's back revealed focal spondylosis at T11-12.  The examiner diagnosed low back pain with no abnormalities seen on X-rays.  A VA treatment record documents complaints of back pain after 2002.  An April 2003 VA treatment report contains an assessment of lumbosacral back strain.  

Newly received evidence includes VA medical records, which show that in January 2007 the Veteran underwent L5-S1 interlaminar epidural injection for low back pain potentially due to degenerative disc disease and spondylosis of the lumbar spine.  Subsequent medical records show continued treatment for low back pain, with a history of back strain in 1998.  In February 2007, a clinician determined that the Veteran's low back symptoms were either due to disk derangement or a chronic atraumatic type stress syndrome in the lumbar spine.  An August 2008 MRI of the lumbar spine showed mild spondolytic changes in the lumbar spine.  Statements and testimony from the Veteran claim that his service-connected disabilities caused or aggravated his current low back disorder.

The Board finds that the medical evidence received after the previous denial documents treatment for a chronic low back disability, to include August 2008 MRI findings of mild spondolytic changes in the lumbar spine, was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  Those reports and diagnoses are presumed credible for the purpose of determining whether the evidence is material and show the presence of a current back disability, which was not found at the time of the previous final denial.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a low back disorder is reopened.  To that extent only, the claim is allowed.

Psychiatric Disorder

In February 2005, the RO denied the Veteran's claim of service connection for PTSD on the grounds that the service medical and personnel records did not contain credible evidence that the claimed in-service stressors occurred.  That decision became final because the appellant failed to appeal the decision within the prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the January 2009 rating decision on appeal the RO declined reopening the Veteran's claim of service connection for PTSD.  The application to reopen this claim was received in October 2007.  The current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 therefore applies. 

The evidence before VA at the time of the prior final decision in February 2005 consisted of the Veteran's service medical records and service personnel records, which did not contain any diagnosis of PTSD.  VA treatment notes show that in 2001 the Veteran was diagnosed and treated for adjustment disorder and depressed mood due to military retirement and marital conflict.  In 2004 he was diagnosed with  PTSD as a result of in-service sexual trauma.  Also contained in the claims file were the Veteran's reports describing in-service stressors.  

Newly received evidence includes VA medical records which show a diagnosis of depression, and the Veteran's statements and testimony regarding stressor incidents and treatment for additional psychiatric disorders, to include bipolar disorder.  The Board finds that newly received evidence that contains diagnoses other than the previously sought PTSD, and thus, when presumed credible for the purpose of reopening the claim, creates a reasonable possibility of allowance and is sufficient to reopen the claim.  The diagnosis of depression in those medical reports was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  Those reports and diagnoses are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the claim is allowed.

Service Connection

The Veteran contends that he developed bilateral tinnitus as a result of exposure to acoustic trauma during the performance of his duties in service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Tinnitus, an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  That presumption is rebuttable by evidence to the contrary.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

A Veteran is competent to declare that he has symptoms of tinnitus.  However, where the determinative issue involves a question of a medical nexus or causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2010).

Here the Board finds that the competent medical evidence supports the Veteran's claim.

On VA audiological examination in August 2009, the Veteran complained of bilateral ringing in the ears for 20 years.  In service-noise exposure from weapons fire and engine noise was noted.  There was also some recreational noise exposure from shooting.  The examiner opined that the Veteran's tinnitus was less likely than not caused by in service noise exposure.  The examiner based the opinion on a finding that the service medical records, to include induction and separation examination reports, did not document hearing damage.

The VA examiner's opinion is contradicted by the evidence of record and fails to account for the service medical records that document complaints and findings consistent with tinnitus during the Veteran's service.  The service medical records show that in October 1984, the Veteran complained of popping in ears with occasional tinnitus.  A May 1998 audiological evaluation noted complaints of intermittent tinnitus, with a history of noise exposure.  An undated reference audiogram report noted hearing loss profile of H1 with tinnitus, with routine exposure to hazardous noise.

Additionally, there is evidence that tinnitus, a chronic disability, continued post-service discharge.  In November and December 2007 the Veteran reported ringing in his ears.

That lay evidence reflects a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).  Furthermore, the August 2009 diagnosed tinnitus, a chronic disability which was shown during the Veteran's service.  Where a chronic disability is shown during service, subsequent manifestations of the same disability are service-connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b) (2010).

Accordingly, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has not been presented, the claim for service connection for a coccyx condition is not reopened, and the appeal is denied.

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for a low back condition.  To that extent only, the appeal is allowed.

Service connection for tinnitus is granted.



REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, due to sexual trauma in service.  The service medical and personnel records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of any psychiatric disorder.  The Veteran's enlisted performance record shows no evident decline in performance.

After service, records in 2001 show treatment for adjustment disorder and depressed mood due to military retirement and marital conflict.  In July 2004, the Veteran was diagnosed with PTSD as a result of in-service sexual trauma.  VA treatment records also contain a diagnosis of depression and remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In statements after 2004, the Veteran identified numerous in-service stressors, to include: being sexually assaulted while stationed in Germany in 1981 by a fellow serviceman who performed oral sex on the Veteran when he fell asleep after consuming alcohol together; being forcibly sodomized by an unknown man in May 1984 while stationed in Korea after he fell asleep in the barracks after consuming alcohol; being touched on the leg by a fellow serviceman while stationed in Germany in 1989; undergoing prisoner of war training; seeing a dead body on the side of the road in Korea; being shot at while stationed at the DMZ and in Korea; and witnessing a friend having a heat stroke and die.  The evidence does not show that the Veteran engaged in combat with an enemy during service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a psychiatric disorder during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006). 

The Veteran contends that he is entitled to service connection for a low back disorder and a left ankle disorder, and generalized arthritis of the hands, hips, and elbows.  He claims those disabilities are due to or aggravated by service, to include trauma from parachuting, or in the alternative, are secondary to his service-connected right ankle and bilateral knee disabilities.  Service connection is currently in effect for bilateral knee disabilities, each rated 10 percent; a right ankle disability, currently rated 10 percent; and a right heel spur, tinea versicolor of the chest, and tinea pedis of the feet with onychomycosis of the great toes, each rated 0 percent.   

The service personnel records show that the Veteran was awarded the Parachutist Badge.  The service medical records and post-service medical records document complaints of pain and treatment for the low back.  Additionally, VA treatment reports show complaints of chronic left ankle sprains.  Finally, VA clinical treatment notes in July 2001 noted complaints of pain in the elbows and clinical impressions of tendonitis and degenerative arthritis of the elbows, and a finding in April 2008 of generalized osteoarthritis.  In this case, the Veteran has not yet been afforded a VA examination in conjunction with his claims of service connection for a left ankle disability, a low back disability, or arthritis of the hands, hips and elbows.  Accordingly, the Board finds that a remand for an examination and opinion is required in order to address the merits of those claims. 

The Veteran further contends that he developed bilateral carpal tunnel syndrome during the performance of his duties in service.  The service personnel records show that the Veteran served in the Army as a Bradley Fighting vehicle mechanic for more than 17 years.  VA clinical treatment notes in August 2003 show complaints of bilateral hand numbness associated with bilateral carpal tunnel syndrome.  No accident or injury was noted.  In November 2003, the Veteran underwent right hand carpal tunnel release.  In April 2008 the Veteran reported increased pain and numbness in the wrists.  The clinician indicated that an abnormal nerve conduction study was suggestive of carpal tunnel syndrome.  He underwent right carpal tunnel release in September 2008.  As the Veteran has not yet been afforded a VA examination in conjunction with his claim of service connection for bilateral carpal tunnel syndrome, the Board finds that a remand for an examination and opinion is required. 

With regard to the Veteran's claim for increased ratings for right and left knee disabilities, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran was last examined by VA in August 2009.  Although the Veteran's last VA examination is not overly stale, review of the claims file shows that his disabilities may have worsened since August 2009.  In March 2010 the Veteran underwent left knee arthrosurface limited resurfacing of patella and femoral groove; arthroscopy with lysis of adhesions; and arthroscopic lateral release.  Following the surgery the Veteran sought treatment for his left knee after he fell and landed on the knee.  April 2010 X-rays revealed postoperative changes with diffuse soft tissue swelling.  In April 2010 the Veteran reported inability to ambulate due to left knee pain.  In August 2010, the Veteran reported feelings of instability and giving way.  At the personal hearing, the Veteran testified that his right knee condition had worsened and he would undergo a partial knee replacement once the left knee had healed, sometime between December 2010 and February 2011.  

As recent developments, to include the March 2010 left knee surgery, indicate that there may have been significant changes in the Veteran's right and left knee disabilities, the Board finds that a new examination of the joints is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also finds that updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include records since April 2009. 

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the service medical records, the service personnel records, and the post-service medical records.  The examiner should provide the following:

a) Diagnose all psychiatric disabilities demonstrated during the pendency of the appeal, to include, but not limited to PTSD and depression.

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.

c) If a diagnosis of PTSD is warranted, the examiner should specify whether the diagnosis of PTSD is due to any alleged in service stressor, to include sexual trauma or the Veteran's fear of hostile military or terrorist activity.  The examiner is asked to consider whether the evidence supports the Veteran's contention of in-service sexual assault that would be productive of PTSD, and whether each alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria.  The examiner is asked to cite to any relevant evidence that documents behavioral changes following the alleged in-service assaults that may constitute credible supporting evidence of the stressors. 

d) For any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service or a service-connected disability, or that any psychosis developed within one year of the Veteran's discharge from service in November 1999.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v.  Nicholson, 21 Vet.  App.  23 (2007).  The examiner is requested to cite to the relevant evidence in providing the opinion.

e) Is it at least as likely as not (50 percent probability or more) that any psychiatric disorder is proximately due to or the result of any service-connected disability, to include the right ankle, right knee, and left knee disabilities?

f) Is it at least as likely as not (50 percent probability or more) that any psychiatric disorder has been aggravated (permanently worsened in severity beyond the natural progression of the disorder) by any service-connected disability to include the right ankle, right knee, and left knee disabilities?

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any low back, bilateral hip, bilateral elbow, or bilateral hand disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following:

a) Diagnose all low back disabilities.

b) Diagnosis all right or left hand disabilities.

c) Diagnose all right or left hip disabilities.

d)  Diagnose all right or left elbow disabilities.

e) State whether it is at least as likely as not (50 percent probability or greater) that any current low back, hip, elbow, or hand disability is related to the Veteran's active service or to any incident of service, including parachute jumps? The examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  The examiner should also consider the post-service medical evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

f) State whether it is at least as likely as not (50 percent or greater probability) that any current that any current low back, hip, elbow, or hand disability, was either caused by or aggravated beyond its natural progression by his service-connected right knee, left knee, or right ankle disabilities.

4.  Schedule the Veteran for a VA examination to ascertain the etiology of any carpal tunnel syndrome of the hands.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner must review the claims file and the examination report should note that review.  The examiner should state whether a diagnosis of carpal tunnel syndrome is appropriate.  The examiner is asked to provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disorder affecting the hands, to specifically include carpal tunnel syndrome, is causally or etiologically related to service, to include the Veteran's activities as a vehicle mechanic for more than 17 years, or a service-connected disability.  The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following:

a) Identify all orthopedic pathology related to the Veteran's right and left knee disabilities.

b) Conduct all necessary tests, to include X-rays and range of motion studies of the right and left knee in degrees.

c) State whether any ankylosis (favorable or unfavorable) is present in either knee.

d) Specify whether the Veteran's right or left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

e) State whether the service-connected right or left  knee disability is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe.

f) State whether there is X-ray evidence of arthritis.

g) Discuss whether the Veteran has additional functional loss from his right and left knee disabilities and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

h) Discuss whether the Veteran's right and left knee disabilities impact his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


